Case: 19-60700      Document: 00515474625         Page: 1    Date Filed: 07/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 19-60700                                  FILED
                                  Summary Calendar                             July 1, 2020
                                                                             Lyle W. Cayce
                                                                                  Clerk
SAURABH KARKI,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 679 041


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Saurabh Karki, a citizen of Nepal, applied for asylum, withholding of
removal, and relief the under the Convention Against Torture (CAT). An
immigration judge refused to grant that relief, and the Board of Immigration
Appeals (BIA) affirmed that order. We also AFFIRM.
       We review the factual determination that an alien is not eligible for
asylum, withholding of removal, or CAT relief under the substantial evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60700     Document: 00515474625      Page: 2   Date Filed: 07/01/2020


                                  No. 19-60700

standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this
standard, “reversal is improper” unless we decide “not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Id.
(internal quotation marks and citations omitted); see 8 U.S.C. § 1252(b)(4)(B).
      Karki has not met this standard. As to past persecution, the BIA found
that Karki failed to establish that the Nepalese government was unwilling or
unable to control Karki’s alleged persecutors. We find that the evidence does
not compel a contrary conclusion. See Mikhael v. I.N.S., 115 F.3d 299, 304
(1997). As to any well-founded fear of future persecution, the BIA found that
Karki had not shown that he was unable to relocate to another region of Nepal
to avoid any alleged persecution. Karki has failed to adequately brief any
challenge to the BIA’s findings regarding Karki’s ability or inability to relocate;
accordingly, he has abandoned the issue. See United States v. Scroggins, 599
F.3d 433, 446-47 (5th Cir. 2010); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003). In light of the foregoing, Karki has not shown error in connection
with the rejection of his asylum claim. See Chen, 470 F.3d at 1134.
      Because Karki does not “meet the bar for asylum,” his withholding of
removal claim likewise fails. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
His CAT claim fails because he fails to show that the evidence compels the
conclusion, contrary to the BIA’s findings, that the harms that he suffered rise
to the level of torture and that the Nepalese government acquiesced or would
acquiesce in any alleged harmful acts. See Martinez Manzanares v. Barr, 925
F.3d 222, 228-29 (5th Cir. 2019).
      For these reasons, the petition for review is DENIED. Because we deny
his petition, Karki’s motion for stay pending review is DENIED as moot.




                                        2